     Case: 1:20-cv-04764 Document #: 17 Filed: 09/24/20 Page 1 of 1 PageID #:60

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Fred J. De La Cotera, D.D.S.
                                       Plaintiff,
v.                                                       Case No.: 1:20−cv−04764
                                                         Honorable John J. Tharp Jr.
Carefirst Pharmacy, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, September 24, 2020:


        MINUTE entry before the Honorable John J. Tharp, Jr:Upon receipt of plaintiff's
notice of voluntary dismissal pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(i), all further
deadlines or hearing dates are stricken and any pending motions are denied as moot. Civil
case terminated. Mailed notice(air, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
